                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                     7:18-CV-74-D

 ANDREW U.D. STRAW,                              )
                                                 )
        Plaintiff,                               )
                                                 )
                v.                               )                    ORDER
                                                 )
 STATE OF NORTH CAROLINA,                        )
                                                 )
        Defendant.                               )



       This case comes before the court on four motions by plaintiff, who is proceeding pro se,

that were referred to the undersigned for determination. See 2nd Docket Entry dated 8 July 2019.

All the motions will be denied.

       Plaintiff’s motion (D.E. 1-7) for service of process by the U.S. Marshal is DENIED AS

MOOT. In its 8 July 2019 order (D.E. 16) allowing plaintiff’s motion (D.E. 1) to proceed in forma

pauperis (“IFP”) and finding this case not to be subject to dismissal under 28 U.S.C. §

1915(e)(2)(B) the court directed the U.S. Marshals Service to serve process on defendant.

       Plaintiff’s motion (D.E. 6) to request orders on pending motions is DENIED AS MOOT.

The motion sought rulings on: (1) plaintiff’s IFP motion, which the court allowed in its 8 July

2019 order; (2) plaintiff’s motion for service by the U.S. Marshal, which the court is denying

herein; and (3) plaintiff’s motion (D.E. 4) for CM/ECF filing status, which the court denied by

order (D.E. 9) entered on 6 March 2019.

       Plaintiff’s motion (D.E. 11) to notify the court of defendant’s failure to waive service of

process is DENIED AS MOOT. At the time plaintiff purportedly sent defendant the waiver form,
                         Plaintiff,                 )
                                                    )            ORDER
          v.                                        )
                                                    )
  MOHAMMED EL-GAMAL,                                )
               Defendant.                           )
his motion to proceed IFP was still pending and defendant was therefore not subject to service of

process, which the court
          This matter     has now
                      is before the provided for in its 8 July
                                    Court on "EI-Gamal's       2019toorder.
                                                            Motion    Release Property Bond."

       Plaintiff’s
         FOR GOOD  motion (D.E.SHOWN,
                       CAUSE    14) to take
                                          thenotice
                                              Motionof iscase law referenced
                                                          ALLOWED.           in theismotion
                                                                        The Clerk     directedistoDENIED
                                                                                                   release

ASthe
   MOOT.    Irrespective
      Bond placed on Dr. of this motion,
                         EI-Gamal's      the court considered the referenced case law in preparing
                                     property.

its 8 July 2019 order.
                  SO ORDERED.

       SO ORDERED, this 15th day of July 2019.
          This the ~ day of June, 2011.

                                                        _________________________
                                                        James E. Gates
                                                        United States Magistrate Judge




                                                   2
